Settle, J.
We think the defendant may esteem himself fortunate that the demand of the plaintiff is so modest, and that he has contented himself with the recovery of the value of the mule, given by Mrs. Howie to her grandson, without consideration, and has not seen fit to attack the deed of Mrs. Howie to the defendant for fraud. There is nothing to support the idea that the mule passed to the defendant under the deed of Mrs. Howie, for the property professed to be conveyed, is ■named seriatim, for instance, “ two horses,” &e.
Why then does not the maxim, exjoressio unius est eoscl/asio ■alterms,” apply* The defendant replies, because after enumerating specifically certain property, there is a clause in the deed which conveys “ all my other estate and interest,”' to himself and wife, &c. But this is clearly an after thought, for .the defendant himself upon the trial testified that Mrs. Howie *230bad no estate or interest in the mule in question, for tbe reason; that she had parted with it by gift to her grandson.
And while it may be conceded that the gift to the grandson* was good, as between the parties it certainly cannot stand a moment before the claims of creditors.
Let it be certified that there is no error.
Pee. CubiaM.. Judgment affirmed.